Citation Nr: 0841706	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis, and 
residuals thereof.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to May 
1981, and from May 1981 to October 1984.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The veteran received a dishonorable discharge from active 
duty for his service period of May 1981 to October 1984.  
Pursuant to 38 C.F.R. § 3.12 (c) (2), this bars the veteran 
from entitlement to compensation benefits for that period of 
service.  Therefore, his claims for entitlement to service 
connection will be based on disabilities incurred during his 
first period of service.


FINDINGS OF FACT

1.  Service treatment records show treatment for viral 
hepatitis.  Medical evidence fails to show that the veteran 
has a current diagnosis of hepatitis or its residuals related 
to his military service. 

2.  A current diagnosis of bilateral hearing loss and 
tinnitus are not demonstrated by the record.


CONCLUSIONS OF LAW

1.  Chronic residuals of hepatitis was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).   

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and  Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated November 2005, March 2006 and May 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate his claims.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The March 2006 noticed informed the veteran regarding the 
process by which disability ratings and effective dates are 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
The veteran has not been medically evaluated in his claims 
for service connection for bilateral hearing loss and 
tinnitus.  VA is required to provide a medical examination or 
seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. § 3.159 
(c)(4) (2008).  In this case, a medical examination was not 
requested because the veteran's service treatment records did 
not establish an in-service disability.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. The veteran has been medically 
evaluated in conjunction with his claim for hepatitis, and 
its residuals thereof.

Service Connection for Hepatitis, and Residuals thereof

The veteran asserts that he is entitled to service connection 
for hepatitis or residuals thereof.  Service treatment 
records show that the veteran was treated for viral hepatitis 
in December 1979, and that his symptoms resolved.  In order 
to establish direct service connection, three elements must 
be satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The veteran was afforded a VA examination in September 2006.  
At that time, the examiner reviewed the claims file, 
including the veteran's service treatment records.  He noted 
the veteran's previous history of hepatitis in 1979, and that 
it cleared in two weeks.  He further noted that the veteran 
was not jaundiced, and that he had no gastrointestinal or 
liver symptoms since that time.  The examiner's impression 
was that the veteran probably had Hepatitis A in service, and 
recovered since he currently had no liver problems.  The 
veteran was not diagnosed with hepatitis, or any residuals 
thereof.

In January 2007 the veteran sought treatment from VA Medical 
Center in New York, to obtain evidence of his hepatitis 
exposure.  A complete Hepatitis A, B, and C panel was 
obtained.  The results were reported to the veteran in 
February 2007.  His Hepatitis A and C was negative.  His 
Hepatitis B panel showed past exposure and natural immunity, 
but the antigen was negative.  The veteran did not have 
chronic active Hepatitis B.

The veteran contends that he has liver disease as a result of 
his hepatitis exposure in-service.  He bases his contention 
on his private treatment records.  His May 2002 records 
showed he had elevated liver enzymes of unclear etiology.  An 
abdominal sonogram was obtained and showed his liver was 
normal in size and echogenicity (in ultrasonography, the 
extent to which a structure gives rise to reflections of 
ultrasound waves).  Dorland's Illustrated Medical Dictionary, 
31st Ed, page 596 (c) 2007. 

The Board recognizes the veteran's opinion to the effect that 
he has been currently diagnosed with hepatitis or residuals 
thereof,  and that he has current liver symptoms as a result; 
however, his opinion is without probative value because the 
evidence does not show that he possesses the medical 
expertise necessary to diagnose or determine the etiology of 
a medical disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has hepatitis, or residuals thereof, service 
connection for hepatitis, and residuals thereof cannot be 
granted.


Service Connection for Bilateral Hearing Loss and Tinnitus

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends is the result of 
serving as a mortar man in service.  Specifically, he 
contends that he was exposed to field artillery and was 
unable to wear proper ear protection because he needed to 
hear the numbers called.  As previously stated, the veteran 
has two periods of active duty service.  His initial service 
period indicates that he served as a radio and telephone 
operator.  He became a gunner in April 81, or one month prior 
to his honorable discharge.  Also, the veteran did not have 
any wartime service. 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent medical 
evidence demonstrates a current disability.  In this regard, 
38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purpose of applying the 
laws administered by VA.  It states that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

In the veteran's claim for service connection, he indicated 
that he has no medical information in regards to his claims 
for bilateral hearing loss and tinnitus.  He states that his 
hearing loss began in-service, and that he lived with hearing 
loss in his right ear since no one told him he had to follow-
up.  His service treatment records have been associated with 
his claim.  At enlistment a November 1978 audiogram showed 
his hearing was:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
5
0
0
0
5

His hearing was normal for VA purposes.

An October 1982 audiogram showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
15
5
5
5
5

Although, the October 1982 audiogram was taken during the 
veteran's service periods that have been excluded from his 
claim for service connection, his hearing was normal for VA 
purposes at that time.  

As stated, the veteran was not provided with a VA examination 
in this matter since there is no evidence of hearing loss in 
service.  The veteran's own contentions that he has bilateral 
hearing loss and tinnitus as a result of military service is 
not competent medical evidence, as he does not have 
specialized medical training.  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Routen v.  Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   
   
In sum, there is no current credible diagnosis of bilateral 
hearing loss and tinnitus of record.  In the absence of a 
current clinical diagnosis, service connection must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

In conclusion, a preponderance of evidence is against a 
finding of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted.  


ORDER

Service connection for hepatitis, and residuals thereof, is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


